857 F.2d 1468Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony CROWELL, Petitioner-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent-Appellee.
No. 87-7757.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 28, 1988.Decided:  Sept. 6, 1988.

Anthony Crowell, appellant pro se.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Anthony Crowell seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Crowell v. Murray, CA-87-538-N (E.D.Va. Oct. 28, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
DISMISSED.



*
 Crowell's claim that there are erroneous facts in his psychological reports may be raised under 42 U.S.C. Sec. 1983;  however, Crowell must first comply with the procedures outlined in Paine v. Baker, 595 F.2d 197, 202-203 (4th Cir.1979), cert. denied, 444 U.S. 925 (1979).  There is no indication Crowell has so complied